DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 1-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “at least one three-dimensional microcomponent made of a rolled-up or folded-up layer stack of at least one carrier layer and electrodes at least located thereon for the impedance measurement” is ambiguous.  It is unclear whether “thereon” refers to the carrier layer, the rolled-up or folded-up layer stack, or the microcomponent.  The claim is examined as the electrodes located on the carrier layer.
For claim 1, the claim term “the impedance measurement” (line 3) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 1, the claim term “the inner or outer surface” (line 4) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 1, the claim term “the interior of the microcomponent” (line 6) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 5, the claim term “the inner perimeter” (line 3) lacks antecedent basis. The claim is examined as this being a newly introduced claim term.
For claim 5, the claim term “the middle region” (line 3) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 6, the claim language “the electrodes for the impedance measurement are distributed over one or more planes of the microcomponent in two or more regions, but are always arranged in a fully surrounding manner on at least one plane” is ambiguous.  What is a “fully surrounding manner”?  Also, fully surrounding what?  The claim is examined as meaning that the electrodes are arranged on at least one plane.
For claim 7, the claim term “the inner and/or outer perimeter” (line 3) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 7, the claim term “the middle region” (line 3) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 8, the claim language “such as TiOX, SiOx, or AlxOy” is ambiguous.  It is unclear whether this subject matter is required by the claim or whether it is optional (i.e., exemplary).  The claim is examined under the latter interpretation.
For claim 9, the claim language “such as copper, gold, titanium, platinum, conductive polymers, semiconductors or oxides,” is ambiguous.  It is unclear whether this subject matter is required by the claim or whether it is optional (i.e., exemplary).  The claim is examined under the latter interpretation.
For claim 9, the claim language “such as graphene, molybdenum(IV) sulfide, indium tin oxide (ITO), poly(3,4-ethylenedioxythiophene) (PEDOT) or poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS)” is ambiguous.  It is unclear whether this subject matter is required by the claim or whether it is optional (i.e., exemplary).  The claim is examined under the latter interpretation.
For claim 11, the claim language “additional electrodes are present for the manipulation and/or movement, such as rotation, of the measurement objects” is ambiguous.  How does an electrode present the movement, such as rotation, of an object?  Electrodes are typically provided for making 
For claim 11, the claim term “the manipulation and/or movement” (line 2) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 13, the claim language “the measured signal is transmitted by means of electrically conductive contacts and connections or wirelessly” is ambiguous.  This is a method step in an apparatus-type claim.  Therefore, it is unclear what the scope of it is, since apparatuses are defined by structure, not manipulations.  The claim is examined as meaning that the measured signal is capable of being transmitted by electrically conductive contacts and connections or wirelessly.
For claim 14, the claim language “the carrier and/or electrode layer is structured and/or the roughness of the surface is modified” is ambiguous.  This is a method step in an apparatus-type claim.  Therefore, it is unclear what the scope of it is, since apparatuses are defined by structure, not manipulations.  The claim is examined as meaning that the surface is capable of being modified.
For claim 14, the claim language “the … electrode layer” (lines 1-2) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
Dependent claim(s) 2-14 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103926276 to Sun et al. (hereinafter “Sun”).
For claim 1, Sun discloses a three-dimensional tomograph (1) (para [0067]) composed of at least one three-dimensional microcomponent (101) (para [0067]) made of a rolled-up or folded-up layer stack of at least one carrier layer (Examiner’s Note: construed in view of page 12, lines 3-4 of Applicant’s specification as originally filed) (para [0067]) and electrodes at least located thereon for the impedance measurement (e1, e2, e3, and/or e4) (para [0067]-[0069]), wherein the electrodes for the impedance measurement are once or repeatedly arranged essentially on the inner or outer surface of the microcomponent in a fully surrounding manner on at least one plane (Figs. 1 and 3), and the measurement object is located in the interior of the microcomponent and/or around the microcomponent (Figs. 1 and 3) (para [0067]).
For claim 2, Sun further discloses the three-dimensional microcomponent is present in a helical, tubular, elliptical, hyperbolic, toroidal, wave-like, or polygonal shape (Figs. 1 and 3) (para [0067]).
For claim 3, Sun further discloses the three-dimensional microcomponent is present in the shape of a rolled-up microtube and comprises at least one winding of the layer stack (Figs. 1 and 3) (para [0067]).
For claim 4, Sun further discloses the rolled-up microtube is composed of one to 10 complete windings of the layer stack (Figs. 1 and 3) (para [0067]).
For claim 5, Sun further discloses the electrodes for the impedance measurement are arranged at a uniform distance from one another completely across the inner perimeter of the rolled-up or folded-up microcomponent in the middle region of the microcomponent (Figs. 1 and 3) (para [0067]).
For claim 6, Sun further discloses the electrodes for the impedance measurement are distributed over one or more planes of the microcomponent in two or more regions, but are always arranged in a fully surrounding manner on at least one plane (Figs. 1 and 3) (para [0067]).
For claim 7, Sun further discloses the electrodes for the impedance measurement are arranged at a uniform distance from one another completely across the inner and/or outer perimeter in the middle region of a microcomponent (Figs. 1 and 3) (para [0067]).
For claim 8, Sun further discloses the carrier layer is composed of one or more layers of metal, metal compounds, organic metal complexes, ceramic, semiconducting materials, biogenic materials, polymers, and/or of inorganic materials such as TiOX, SiOx, or AlxOy  (para [0071]-[0072]).
For claim 9, Sun further discloses the electrodes for the impedance measurement are composed of at least partially electrically conductive material such as copper, gold, titanium, platinum, conductive polymers, semiconductors or oxides, or of transparent electrically conductive layers such as graphene, molybdenum(IV) sulfide, indium tin oxide (ITO), poly(3,4-ethylenedioxythiophene) (PEDOT) or poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS) (para [0118]).
For claim 10, Sun further discloses the rolled-up or folded-up microcomponents can be (Examiner’s Note: i.e., capable of) rolled up or folded up and unrolled or unfolded before and/or after the impedance of an object is measured (Figs. 1 and 3) (para [0067]).
For claim 11, Sun further discloses additional electrodes are present for the manipulation and/or movement, such as rotation, of the measurement objects (Figs. 1 and 3) (para [0067]).
For claim 12, Sun further discloses additional elements such as sensors, actuators, signal amplifiers or filters are present on or against the microcomponent (i.e., the supplying electrodes, para [0067]-[0068]) (alternatively, see the voltmeter in Figs. 3-4).
For claim 13, Sun further discloses the measured signal is transmitted by means of electrically conductive contacts and connections or wirelessly (Figs. 1 and 3-4) (para [0067]-[0068]).
For claim 14, Sun further discloses the carrier and/or electrode layer is structured and/or the roughness of the surface is modified (i.e., via the abrasive particles, para [0067]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791